Citation Nr: 1135024	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a low back disorder.

5.   Entitlement to service connection a respiratory condition, to include viral pharyngitis and claimed as sinus and throat pain.

6.  Entitlement to an initial compensable disability rating for service-connected left inguinal hernioplasty with a residual scar (left inguinal hernia disability).  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This matter was previously before the Board in November 2009, at which time the Board rendered a decision denying service connection for a left arm disorder, and remanded the remaining issues on appeal to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a January 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.  While the accredited representative's written brief presentation includes the issue of service connection for a left arm disorder, the Board reiterates that the Board's November 2009 decision with regard to that issue is final and is therefore not a issue currently on appeal. 

The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's bilateral foot disorders are related to his military service.

2.  The preponderance of the evidence does not show that the Veteran currently has a bilateral ankle disorder that is related to his military service.

3.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral knee disorder is related to his military service.

4.  The preponderance of the evidence does not show that the Veteran's low back disorder is related to his military service.

5.  The medical evidence does not show that the Veteran's left inguinal hernia has recurred following his hernioplasty; the medical evidence also does not show that the residual scar from the hernioplasty is deep, covers an area of at least 6 square inches, measures 144 square inches or greater, is unstable or painful on examination, or that the scar affects the function of the part affected.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for service connection for a bilateral knee disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  The criteria for an initial compensable disability for a left inguinal hernia have not been met.  38 U.S.C.A. §§ 115, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1- 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7338, 7801-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in January 2004 and February 2004, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

With respect to the left inguinal hernia claim, the Board notes that a claim for an increased rating is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA satisfied the notice requirements under Dingess by letter dated in March 2006, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's bilateral foot, bilateral ankle, and low back disorders claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The Veteran was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Service Connection for Bilateral Feet, Bilateral Ankles, Bilateral Knees, and Low Back Disorders

Here, the Veteran claims that he has disorders affecting the bilateral feet, bilateral ankles, bilateral knees, and lower back that are related to his military service.  Specifically, he has attributed his conditions to his service as a paratrooper in the U.S. Army.  According to the Veteran, he made numerous parachute jumps while carrying heavy equipment, which has caused his current orthopedic conditions.  In statements submitted in support of his claims, and during the July 2009 Travel Board hearing, he essentially testified that he experienced a continuity of orthopedic symptomatology following his separation from active duty service.

The Veteran's service personnel records were obtained and reflect that his military occupational specialty was as a heavy weapons infantryman.  These records also show that he was awarded a parachutist badge.

The Veteran's service treatment records were reviewed and are negative for a diagnosed condition affecting the lower extremities or back.  The May 1965 separation report of medical examination shows that the clinical examination of the lower extremities and spine were generally normal.  On the associated May 1965 separation report of medical history, the Veteran denied having any bone or joint deformity, a "trick" or "locked" knee, or foot trouble.

The medical evidence of record following his separation shows that the Veteran was diagnosed with conditions affected the lower extremities.  Specifically, a July 1998 private treatment record reflects that the Veteran was diagnosed with right foot bunion deformity, hallux valgus, and gout.  In March 1999, he reported having pedal edema with numbness in his feet.  In June 2003, he was diagnosed with gouty arthritis, primarily affecting his feet.  During a May 2007 VA treatment consultation, the Veteran reported having right foot pain and swelling, at which time he was diagnosed with right foot pain and swelling, most consistent with a gout flare up.  An additional March 2007 VA treatment record shows that he reported having left foot pain.  

With respect to his back, a private medical record dated in December 1998 reflects the only report of low back pain of record.  An October 2003 VA magnetic resonance imaging (MRI) study shows that the Veteran was diagnosed with lumbar spondylosis.  

The Veteran's VA treatment records show that he was diagnosed with degenerative arthritis of the left and right knees in July 2007.  

Associated with the claims file is an August 2009 VA treatment record showing that the Veteran continued to have pain in both knees and ankles.  The Veteran's VA treating physician noted that the Veteran served in the military as a paratrooper, which he reported involved numerous official jumps and jump training.  The examiner noted that he reviewed the Veteran's most recent X-ray examinations; however, he did not indicate the specific X-rays that were reviewed.  (Here, the Board notes that the Veteran's VA medical records show that he underwent X-ray examinations of his knees in November 2008, which revealed bilateral degenerative joint disease.)  The examiner essentially opined that the Veteran's arthritis of the ankles and knees were more likely than not attributable to his service as a paratrooper.  

In March 2010, the Veteran underwent a VA feet examination, at which time the claims file was reviewed.  The Veteran reported that his bilateral foot pain began in the 1990's, after his military service.  He also reported a history of bunions and right foot bunionectomy.  Following a clinical examination, the diagnosis was generalized soft tissue swelling with hallux valgus deformity of the left foot and generalized soft tissue swelling with hallux valgus deformity and degenerative changes in the right foot.  The examiner opined that the Veteran's left foot and right foot diagnoses were not related to his military service, as he was not noted to have any foot complaints or deformities during his military service.  He further opined that the soft tissue swelling the Veteran experienced in his feet was due to his congestive heart failure.

Also in March 2010, the Veteran underwent a VA joints examination to assess his bilateral knees and ankles.  The associated examination report reveals that the claims file was reviewed in conjunction with the examination.  The March 2010 VA examination reports, overall, include the Veteran's reported employment history significant for work as a laborer and work in a paper mill post-separation.  During the examination, he reported that his bilateral knee and ankle disorders began in the 1960's during his military service.  He also reported that he incurred sprained ankles while on active duty.  The Veteran underwent a physical examination, which revealed painful bilateral knee range of motion and no pain with testing of his bilateral ankle range of motion.  The associated X-ray examinations revealed degenerative joint disease of the bilateral knees and soft tissue swelling of the bilateral ankles, without evidence of bone or joint abnormalities.  Following a clinical examination, the Veteran was diagnosed with degenerative joint disease of both knees and swelling of the lower extremities from congestive heart failure.  With respect to the bilateral knees, the examiner opined that the Veteran's degenerative joint disease was not related to his military service, as he was not noted to have any chronic knee complaints during his military service.  With regards to the bilateral ankles, the examiner noted that there was no evidence of a bony ankle joint deformity.  He further concluded that the Veteran's constant swelling of his lower extremities was from congestive heart failure.  He ultimately opined that the Veteran's constant swelling of the lower extremities was not related to his military service.  The examiner highlighted that the Veteran did not have any chronic ankle complaints or lower extremity swelling during his military service, nor was he diagnosed with congestive heart failure while on active duty.  

During a March 2010 VA spine examination, the Veteran reported that his low back disorder began during his military.  He reported, however, that he did not seek treatment for his low back symptomatology while on active duty.  The Veteran reported that his low back pain had gotten progressively worse since its onset.  The associated report shows that the Veteran underwent physical and X-ray examinations, after which he was diagnosed with degenerative disease of the lumbar spine.  The examiner opined that this diagnosis was not related to the Veteran's military service, as there was no evidence that the Veteran had recurrent or chronic complaints of his low back during his military service.

Analysis- Bilateral Foot Disorder 

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral foot disorder.  The Board recognizes that the medical evidence shows that the Veteran was recently assessed with generalized soft tissue swelling with hallux valgus deformity in the left foot and generalized soft tissue swelling with hallux valgus deformity and degenerative changes in the right foot.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current foot conditions are related to an in-service injury or that the disorders are otherwise related to his period of active service.  Therefore, the Board concludes that service connection is not warranted.

The Board has considered the Veteran's assertions that his current bilateral foot disorders are related to injuries he incurred during his service as a paratrooper.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2).  The Veteran's available service personnel records confirm that he was awarded a parachutist badge, and it seems plausible that he may have experienced orthopedic symptomatology during his military service.  As such, the Veteran's account of the in-service bilateral foot symptomatology is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

While the Board finds the Veteran's statements as to the occurrence of orthopedic symptomatology due to his parachutist service to be credible, his statements that his bilateral foot disorder began in service and that he experienced a continuity of symptomatology are not credible.  The Board finds that while the Veteran's report that he experienced bilateral foot symptomatology while in service is competent, he made such reports only in conjunction with his claim for benefits.  Indeed, the Board highlights that the Veteran denied ever having foot trouble on the May 1965 separation report of medical history.  The associated May 1965 report of medical examination shows that the clinical examination of the Veteran's lower extremities was normal.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his low back disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Additionally, the Board finds that the Veteran's inconsistent statements as to the onset of his bilateral foot symptomatology further discount the credibility of the Veteran's statement that his bilateral foot disorder first manifestation while he was on active duty.  During the July 2009 Travel Board hearing, the Veteran essentially testified that he experienced bilateral foot symptomatology following in-service parachute jumps.  However, he later reported during the March 2010 VA feet examination that his feet symptomatology began in the 1990's, well after his separation from active duty.  Essentially, the Veteran's report of an in-service onset of his bilateral foot symptomatology is contradicted by his own lay statements and the medical record.  Thus, his accounts as to an in-service onset and continuity of bilateral foot symptomatology are not credible in this instance.  

Moreover, the evidence of record does not show chronic right and left foot diagnoses until years after the Veteran's separation from active duty service.  The VA post-separation treatment records reveal that the Veteran was diagnosed with bunion deformity and hallux valgus in the right foot in July 1998 and hallux valgus deformity of the left foot in March 2010.  These diagnoses were rendered over thirty and forty years, respectively, after the Veteran's separation from service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  

Even assuming, for the sake of argument, that the Veteran did experience the reported bilateral foot symptomatology during and soon after his military service, the evidence of record is negative for a definitive and credible medical opinion that relates his disorders to his military service.  As noted above, entitlement to service connection requires not only an in-service occurrence, but also a medical opinion relating the claimed disorder to the in-service disease or illness.  See Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.

Here, the Board finds highly probative the March 2010 VA examiner's opinion.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiner opined that the Veteran's current bilateral foot diagnoses were not related to his military service.  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492- 93 (1995).

The only evidence relating a right foot and left foot disorder to the Veteran's period of active service is the Veteran's own statements.  In addition to the medical evidence, the Board has also considered the Veteran's statements that he has a bilateral foot disorder related to his military service.  In this regard, the Board finds the Veteran competent to describe his bilateral foot symptomatology and his military experiences.  However, a bilateral foot disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a foot disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with a bilateral foot disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed bilateral foot disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran currently has a bilateral foot disorder that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Analysis- Bilateral Ankle Disorder

Based on the foregoing, the Board concludes that the preponderance of the evidence weighs against the claim for service connection for a bilateral ankle disorder.  The competent medical evidence does not show that the Veteran has a current diagnosis of a chronic bilateral ankle disorder or that he was treated for said condition during her period of active service.  While the March 2010 VA examination reflects that he was assessed as having bilateral ankle swelling, there was no objective evidence that this symptom was associated with a bilateral ankle disorder.  The Board notes that a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board does not even reach the question of whether a diagnosed bilateral ankle disorder is related to the Veteran's military service.

In this regard, the Board finds highly probative the March 2010 VA examiner's conclusion.  Based on a physical examination of the Veteran and review of the claims file, the examiner determined that there was no evidence of any bone or joint deformities of the bilateral ankle.  Instead, the Veteran was assessed as having bilateral swelling of his ankles, attributable to his nonservice-connected congestive heart failure.  This medical determination is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and based on the results of the Veteran's clinical evaluation.  Accordingly, it is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the VA examiner's determination against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board acknowledges the Veteran's VA treating physician's August 2009 opinion that the Veteran's arthritis of the ankles was attributable to his military service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, there simply is no objective medical evidence showing that the Veteran currently has arthritis of the bilateral ankles.  Although the August 2009 VA physician provided an opinion relating the a bilateral ankle disorder to the Veteran's military service, this opinion is not a basis upon which to grant service connection, as there is no objective medical evidence showing that the Veteran actually has the claimed disorder.  Accordingly, the August 2009 VA physician's opinion is given little probative value and does not support the Veteran's claim.

In addition to the medical evidence, the Board has also considered the Veteran's lay statements that he currently has a bilateral ankle disorder that is related to his military service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing ankle pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted above, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he has experienced bilateral ankle symptomatology ever since his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In making this credibility determination, the Board does not find the Veteran's statements concerning a bilateral ankle disorder that began in service to be credible.  The Board finds that while the Veteran's report experiencing bilateral ankle symptomatology since service are competent, he made such reports only in conjunction with his claim for benefits.  As noted above, the service treatment records are negative for any reports of any ankle symptomatology.  While the medical evidence of record prior to the March 2010 VA examination shows extensive treatment for unrelated disorders, there are no reports specifically of bilateral ankle symptomatology, other than swelling in the lower extremities, or a diagnosed bilateral ankle disorder.  The Veteran did report experiencing bilateral ankle pain and sprains during the March 2010 VA examination; however the medical assessment revealed no evidence of a bilateral ankle disorder.  Given the preponderance of the evidence in its totality, the Veteran's reports of a current bilateral ankle disorder is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Again, the Board has also considered the Veteran's account of experiencing bilateral ankle symptomatology during his military service.  However, even if his account is true, as discussed above, the claims file is negative for any objective evidence of a current bilateral ankle disorder.  Ultimately, there is no basis to grant the claim for service connection in this instance.  

For the Board to conclude that the Veteran currently has a bilateral ankle disorder that is related to service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements in support of his claim that he currently has a bilateral ankle disorder as a result of his military service.  While he is certainly competent to describe the extent of his current symptomatology and his military experiences, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For these reasons and bases, the Board places greater probative value on the medical evidence, which fails to show a currently diagnosed bilateral ankle disorder, than the Veteran's own statements in support of his claim.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.

Analysis- Bilateral Knee Disorder

After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran currently has a bilateral knee disorder that is related to his military service.  As a point of relative equipoise as been reached with respect to the claimed disorder, the Board must resolve all doubt in the Veteran's favor and grant the claim for service connection for a bilateral knee disorder.       

The Veteran has generally alleged the he currently has a bilateral knee disorder due to injuries he sustained during his service as a paratrooper.  Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorder, he is competent to report his current symptomatology and the onset of his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Veteran has consistently reported throughout the pendency of his appeal that he incurred an in-service injuries to his knees due to in-service parachute jumps and that he has experienced bilateral knee symptoms ever since his military service.  The Board finds the Veteran's testimony to be competent as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence, however, includes contradictory opinions as to whether the Veteran current bilateral knee disorder is related to his military service.  Included in the claims file is the August 2009 VA treatment record, in which the Veteran's VA treating physician opined that the Veteran's arthritis of the knees was more likely than not attributable to his service as a paratrooper.  In contrast, the March 2010 VA examiner essentially concluded, following his review of the claims file and clinical examination of the Veteran, that his bilateral knee arthritis was not related to his military service.   While the March 2010 constitutes the most recent review of the claims file for the purpose or rendering an opinion in this case, the Board does not find the VA examiner's opinion to be of a greater probative value.  Specifically, the VA examiner did not discuss or reconcile the conflicting medical evidence as to the nature and etiology of the Veteran's bilateral knee, as he did not directly address the August 2009 medical opinion relating the claimed disorder to the Veteran's military service.  Moreover, the March 2010 VA medical opinion does not give adequate consideration to the competent lay statements of record regarding a continuity of bilateral knee symptomatology.  Therefore, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's bilateral knee arthritis is related to his military service, and accordingly, the Board must resolve this issue in favor of the Veteran.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim of entitlement to service connection for bilateral knee arthritis is granted.  

Analysis- Low Back Disorder

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  While the medical evidence shows that the Veteran was diagnosed with degenerative disease of the lumbar spine, the preponderance of the evidence, as discussed below, does not indicate that the Veteran's low back disorder is related to an in-service injury or that the disorder is otherwise related to his period of active service.  Therefore, the Board concludes that service connection is not warranted.

The Veteran has essentially claimed that his low back disorder began during his military service and that he experienced a continuity of low back symptomatology following his separation from active duty.  As previously noted, lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467- 69 (1994); see also 38 C.F.R. § 3.159(a)(2).  Given the nature of the Veteran's service as a parachutist, it is likely that he experienced orthopedic symptomatology during his military service.  Therefore, the Board finds his account of in-service low back symptomatology to be competent.

Although the Veteran is competent to report that he experienced low back symptomatology ever since his military service, the Board must still determine whether his statements are credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) [(distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")].

In making this credibility determination, the Board does not find the Veteran's statements that his low back disorder began in service and that he experienced a continuity of symptomatology to be credible.  As discussed above, the Veteran's service treatment records do not include any reports of low back symptomatology, and his May 1965 service separation examination shows that the clinical examination of his spine was generally normal.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his low back disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, the Veteran's statements regarding a continuity of low back symptomatology is not credible in light of the medical evidence and additional lay statements of record.  The medical evidence includes only a single report of low back symptomatology in December 1998, which is over three decades after the Veteran separated from service.  Although subsequent medical records show treatment for numerous disorders, to include orthopedic conditions, these medical records are silent for any reported low back symptomatology.  Further, the Veteran's lay statements indicate that he worked in physically demanding jobs for many years following his separation, to include work as a laborer.  However, there is no indication from the evidence of record that the Veteran experienced any difficulties performing the physical demands of his employment due to any low back symptomatology.  The Board finds these factors together to be highly probative evidence that there has not been a continuity of low back symptomatology and weigh heavily against any contention to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for a low back problem for more than three decades after service and the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity of low back problems since service are not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, the only medical opinion squarely addressing the determinative issues weighs against the Veteran's service connection claim.  The March 2010 VA examiner opined that the Veteran's degenerative disease of the lumbar spine was not related to his military service.  Significantly the March 2010 VA spine examination report indicates that the examiner's opinion was based on acceptance of the Veteran's account of in-and post-service occurrence/symptomatology and all medical evidence of record, to include current examination findings.  What is more, the opinion provided clear medical reasoning and logic and is generally consistent with other pieces of medical evidence of record.  These factors taken together make the March 2010 VA examination report and nexus opinion highly probative evidence weighing against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Again, the Board highlights that consideration has been given to the Veteran's statements that he has a low back disorder that is related to his military service.  See generally 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, a low back disorder is not a disability subject to lay opinion as to diagnosis and etiology.  While some symptoms of this disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his low back disorder are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

In sum, although the Veteran is competent to report having in-service and continual post-service low back symptomatology (i.e. pain), the preponderance of the evidence is against the claims, as the Board finds this account not credible.  Additionally, the highly probative March 2010 VA examiner's opinion relied on acceptance of the Veteran's account of in- and post-service occurrence/symptomatology and all medical evidence of record, to include current examination findings, to support the negative nexus opinion.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed, Cir. 2001).  As such, service connection for a low back disorder is denied.  

Legal Criteria for Initial Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Left Inguinal Hernia Disability

The Veteran essentially claims that his left inguinal hernia disability is more severe than what is reflected by the currently assigned noncompensable disability rating.  By way of brief history, Veteran was granted service connection for residuals of a left inguinal hernia disability by way of the April 2004 rating decision.  A noncompensable disability rating was assigned effective December 8, 2003, and the Veteran subsequently appealed the assignment of this initial rating.

The Veteran's service-connected left inguinal hernia disability currently is rated under 38 C.F.R. § 4.114, Diagnostic Code 7338, which provides the rating criteria for an inguinal hernia.  Under this diagnostic code, a noncompensable rating is assigned when the hernia is small, reducible, or without true hernia protrusion or is not operated, but remediable.  A 10 percent evaluation is warranted when such hernia is postoperative recurrent, readily reducible, and well supported by a truss or belt.  A 30 percent rating requires such hernia to be small, postoperative recurrent or unoperated irremediable, and not well supported by a truss or not readily reducible.  The highest 60 percent evaluation is reserved for when such hernia is large, postoperative, recurrent, not well supported under ordinary conditions, and not readily reducible, when considered inoperable.

Also relevant to the Veteran's claim are the rating criteria applicable to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  As an initial matter, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that, even in the event such requests are made, the regulations specifically prohibit application of these regulations prior to October 23, 2008.

Scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage. For these scars: area or areas of 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating; area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).

Turning to the merits of the claim, the Veteran underwent a VA digestive conditions examination in June 2005, at which time he was noted to have under gone a left inguinal hernia repair in 1965.  At that time, he denied a recurrence of his inguinal hernia.  The physical examination revealed the presence of a well-healed scar in the left inguinal area; the scar measured 7 cm X .25 cm.  The examiner noted that there was no recurrence of the inguinal hernia on either sides and there were no residuals from the inguinal hernia repair.  The diagnosis was status post inguinal hernia repair with no loss of function and no recurrence of inguinal hernias.  

The Veteran's residual surgical scar was also assessed during the June 2005 VA examination.  The Veteran indicated that he did not have any symptoms relating to his surgical scar.  The physical examination revealed a well-healed, left inguinal hernia repair scar, measuring 7 cm X .25 cm.  There was no pain observed on palpation of the scar and the scar was not adhered to the underlying tissue.  The texture of the skin was smooth and that scar was stable.  There was no frequent loss of covering of the skin over the scar, such as some ulceration of breakdown.  The examiner described the scar as superficial.  There was no elevation or depression of the surface contour of the scar on palpation, areas of induration or inflexibility of the skin; or limitation of motion or function caused by the scar.  The examination was also negative for evidence of inflammation, edema, or keloid formation.  The scar was darker in appearance than the surrounding skin; there was minimal disfigurement.  The examiner noted that the scar was not visible unless he lifted up the Veteran's belly fat in order to see the scar.  Following the examination, the diagnosis was status post left inguinal hernia scar with no loss of function.

In March 2010, the Veteran underwent VA digestive conditions and scars examinations, during which the claims file was reviewed by the VA examiner.  At that time, the Veteran reported feeling "movement" intermittently in the location of his left inguinal hernia surgery.  He also reported intermittent itching of the surgical scar incision site, which he reportedly treated with the use of antibiotic ointment.  The examiner noted that there was no recurrence of the hernia or any current symptoms reported.  The physical examination was negative for evidence of a hernia, and the diagnosis was "no residuals of a left inguinal herniorrhaphy with residual scar, except an asymptomatic surgical incision scar." 

With regards to his surgical scar, the physical examination a faded, linear scar located in the area of the Veteran's left groin.  The scar measured 1/8 inch in width and 2 7/8 inch in length.  The examination was negative for evidence of skin breakdown over the scar and the scar was not painful.  The scar was characterized as superficial, without evidence of inflammation, edema, keloid formation, or other disabling effects.  The relevant diagnosis was asymptomatic incision scar from left inguinal herniorrhaphy.  The examiner ultimately concluded that there was no evidence of a reoccurrence of the Veteran's left inguinal hernia or an impairment due to the residual scar from his left inguinal herniorrhaphy.  He determined that the disability had no significant effects on the Veteran's occupation or his usual daily activities.  

Based on the foregoing evidence, the Board finds that a compensable rating is not warranted for the Veteran's left inguinal hernia disability.  As noted above, a 10 percent evaluation is warranted for a postoperative recurrent, readily reducible hernia that is well supported by a truss or belt.  In this case, the medical evidence of record is entirely negative for a diagnosis of a left inguinal hernia following the Veteran's separation from service.  Significantly, both the June 2005 and March 2010 VA digestive conditions examinations found no reoccurrences of a hernia.  Without the presence of recurrence of the left inguinal hernia, it follows that there can be no evidence that such a hernia is readily reducible and well supported by a truss or belt.  Thus, a compensable rating is not warranted under Diagnostic Code 7338.  

The Board has also considered whether a compensable rating is warranted under the diagnostic codes applicable to scar disabilities.  In this regard, the Board recognizes that both the June 2005 and March 2010 VA examinations noted the Veteran had a surgical scar from his left inguinal hernioplasty.  While he reported during the March 2010 examination feeling "movement" and itching in the site of the surgical scar, the June 2005 and March 2010 VA examinations revealed that the scar was superficial, and was not painful or tender.  The medical evidence fails to show that the Veteran's residual scar is deep, covers an area of at least 6 square inches, measures 144 square inches or greater, or is unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801- 7804. Similarly, there is no indication that the Veteran's residual scar affects the function of the affected part to warrant a rating under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Essentially, no compensable symptoms associated with the left inguinal hernioplasty scar has been identified by the Veteran or described by the medical evidence.  Accordingly, a separate rating under rating criteria for evaluating skin disabilities is not warranted. 

The Board has considered the Veteran's statements as to the nature and severity of the residuals of his left inguinal hernia disability.  In this regard, the Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).   Although the Veteran has claimed that a higher disability rating is warranted based on his symptomatology, the currently assigned disability rating takes into account any functional limitation due to such things as intermittent itching.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned for his left inguinal hernia disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings during the period currently on appeal.  Thus, the rating upheld herein is adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not support the award of a compensable disability rating for the Veteran's left inguinal hernia disability.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of the rating currently assigned, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.



ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral knee disorder is granted, subject to the laws and regulations governing monetary awards.

Service connection for a low back disorder is denied.

An initial compensable rating for the service-connected left inguinal hernia disability is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claim for service connection for a respiratory disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

The Veteran essentially claims that he currently has a respiratory disorder that is related to his military service.  During the July 2009 Travel Board hearing, he testified that he experienced respiratory symptomatology while on active duty and that he continued to experienced respiratory symptomatology following his separation from military service.  He claimed that he still experienced sinus problems, for which he was prescribed allergy medicine.  

As noted above, the Board remanded the Veteran's claim in November 2009 so that the Veteran could be afforded a VA examination.  The claims file reflects that the Veteran underwent a VA respiratory system examination in March 2010, at which time the claims file was reviewed by the VA examiner.  The VA examiner noted that the Veteran's most recent VA diagnoses included obstructive sleep apnea and morbid obesity hypoventilation syndrome.  He essentially opined that these disorders were not related to the Veteran's military service.  However, he did not acknowledge the VA medical records showing that the Veteran was previously diagnosed with allergic rhinitis and bronchitis during the pendency of his appeal, or an August 2009 VA record showing that he was prescribed medication such as albuterol and flunisolide, typically prescribed for breathing difficulties and allergies.  Indeed, the examiner reported that the Veteran has no known allergies, which is contradictory to the record.  Thus, he did not provide an opinion as to whether these diagnosed disorders are related to the Veteran's military service.  As these questions remain unanswered, the Board finds that an additional remanded is required in order to obtain a medical opinion with respect to this issue.  

It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Thus, an opinion as to whether the diagnosed allergic rhinitis and bronchitis disorders are etiologically related to the Veteran's military service is still necessary and must be obtained on remand.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall forward the Veteran's claims file to the examiner who conducted the March 2010 VA respiratory system examination, or if the examiner is no longer available, a suitable replacement, to prepare an addendum to the March 2010 VA examination report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims file shall be made available to and reviewed by the examiner.  All findings and conclusions should be set forth in a legible report.  

The examiner shall prepare an addendum to the March 2010 report.  Specifically, the examiner shall opine as to the following:

(a)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that any and all diagnosed respiratory disorder, to include allergic rhinitis and bronchitis, is related to any documented in-service conditions, to include the November 1963 diagnosis of viral pharyngitis.

(b)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that any and all diagnosed respiratory disorder, to include allergic rhinitis and bronchitis, is otherwise related to the Veteran's military service.

A complete rationale for all opinions expressed must be provided in a legible report.  In providing the requested opinions, the examiner must discuss and consider the Veteran's competent reports of a continuity of respiratory symptomatology following his separation from service.  The examiner must also consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner concludes that an opinion cannot be offered without resort to speculation, he/she must so indicate and explain why an opinion cannot be reached.  

2.  Thereafter, the RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  

3.  The RO/AMC shall readjudicate the claim for service connection for a respiratory disorder.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


